


Exhibit 10.01
Intuit Inc.
Non-Management Director Compensation
as approved by the Board of Directors on October 30, 2013, with an effective
date of January 1, 2014
Director Stock Grants


•
Each newly appointed or elected non-employee director will receive an initial
restricted stock unit grant (an "Initial Grant") equal in number to $75,000
divided by the closing stock price on the date of grant. The grant date for
these awards shall be the first business day following the date of the
director’s election or appointment. Each Initial Grant will generally vest 50%
on the one-year anniversary of the grant date and 50% on the two-year
anniversary of the grant date. All of a director's Initial Grant will become
fully vested in the event of death or disability of the director or upon a
“Corporate Transaction” (as defined in the applicable award agreement, which
requires a transaction that results in a change in control of the ownership of
Intuit). Payment of the Initial Grants shall be automatically deferred until the
earliest of: (a) five years from the grant date; (b) termination (for any
reason); or (c) a Corporate Transaction. Additional voluntary deferrals will
also be permitted.



•
Each year, following the annual meeting of Intuit’s stockholders, each appointed
or elected non-employee director and the Chairman of the Board shall
automatically receive a grant (a "Succeeding Grant") of restricted stock units
equal in number to $260,000 divided by the closing stock price on the grant
date. The grant date for these awards shall be the first business day following
the annual meeting of the Company's stockholders. If a non-management director
joins the board mid-year, the director will receive a pro-rated Succeeding
Grant. Each Succeeding Grant will generally vest in full on the first day of the
12th month following the grant date. All of a director's Succeeding grant will
become fully vested in the event of death or disability of the director or upon
a Corporate Transaction. Payment of the Succeeding Grants shall be automatically
deferred until the earliest of: (a) five years from the grant date; (b)
termination (for any reason); or (c) a Corporate Transaction. Additional
voluntary deferrals will also be permitted.



•
Within the later of five years after the director joins the Board or July 2016,
each director is required to hold shares of Intuit common stock with an
aggregate value of five times the amount of the annual Board member cash
retainer. Owned shares, outstanding restricted stock units, and any deferred
cash retainers ultimately paid as restricted stock units (see below) count
towards the ownership requirement.



Cash Retainers.


•
Non-employee directors in good standing are paid their annual cash retainers in
four equal installments.



•
Non-employee directors serving on Committees (as chair or member) are paid
annual retainers in addition to the annual cash compensation for service as a
member of the Board, as set forth below.



•
Non-employee directors may elect to defer cash retainers and instead receive
restricted stock units. Such election must be made prior to the start of the
calendar year, and is irrevocable once made. Payment of any cash fees converted
into restricted stock units shall be automatically deferred until the earliest
of: (a) five years from the grant date; (b) termination (for any reason); or (c)
a Corporate Transaction. Additional voluntary deferrals will also be permitted.



•
Annual cash compensation for service as a non-employee director of the Board:
$60,000.



•
Annual cash compensation for non-employee director committee service:



Audit & Risk Committee: Chair - $47,500; Member - $15,000


Acquisitions Committee: Chair - $32,500; Member - $15,000


Compensation & Organizational Development: Chair - $35,000; Member - $15,000


Nominating & Governance Committee: Chair - $27,500; Member - $10,000


•
The Company will also pay the Chairman of the Board an annual cash stipend of
$260,000 in lieu of participation in the non-employee director cash compensation
program described above.





